—Judgment, Supreme Court, New York County (Edward Sheridan, J.), rendered March 8, 1994, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Observations by an experienced police officer of defendant repeatedly directing drug buyers to sellers, and occasionally receiving cash from the sellers after they completed the transactions provided the police with probable cause to arrest defendant (People v McRay, 51 NY2d 594).
Defendant’s remaining claims are waived by operation of his guilty plea (People v Taylor, 65 NY2d 1). Concur—Murphy, P. J., Sullivan, Rosenberger, Ross and Tom, JJ.